Citation Nr: 1602447	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-35 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a kidney disorder, to include as secondary to service-connected coronary artery disease (CAD).

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel




INTRODUCTION

The Veteran served on active duty from April 1958 to June 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In the Veteran's VA Form 9, received by the RO in December 2013, the Veteran requested a Board hearing at the local RO. In January 2015, the Veteran withdrew his hearing request. See the November 2014 RO letter. Therefore, the Board finds that there is no hearing request pending at this time. See 38 C.F.R. § 20.702(e) (2015).

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a VA medical addendum opinion because the February 2012 VA medical opinion is inadequate. The VA examiner diagnosed the Veteran with renal artery stenosis and chronic kidney disease stage three, and concluded that it is less likely than not secondary to the service-connected CAD. The VA examiner provided rationale for the conclusion reached as to the issue of causation, but failed to address whether the kidney disorder is aggravated by the service-connected CAD.



The Veteran's claim for a TDIU is inextricably intertwined with his claim for service connection. The Board will defer adjudication of the TDIU clam until the development deemed necessary for the service connection claim has been completed.

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the VA physician who conducted the February 2012 examination to render an addendum opinion. If the February 2012 examiner is available she may conduct a records review and respond to the questions below. If the February 2012 examiner otherwise finds it necessary, she should conduct further examination of the Veteran to respond to the questions below. If that examiner is not available, schedule the Veteran for a VA kidney (nephrology) examination, to be conducted by a qualified examiner. Issue an opinion that specifically addresses WHETHER THE KIDNEY DISORDER WAS AGGRAVATED BEYOND THE NORMAL PROGRESSION OF THE DISEASE PROCESS BY THE SERVICE-CONNECTED CORONARY ARTERY DISEASE with a full explanation for any conclusions. The following considerations will govern the examination: 

a. The electronic file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. The examiner must review the Veteran's statements, as well as service treatment records and personnel records in conjunction with the examination. Any special diagnostic studies deemed necessary must be performed. 

c. With respect to the review of the claims file, the Board calls the examiner's attention to the following:

* The Veteran claims that his kidney disorder is caused by his military service, or in the alternative, caused by his service-connected CAD. 

* Service treatment records reflect no complaints, treatment, or diagnosis of a kidney disorder. Clinical evaluation of the Veteran's endocrine system was normal, as reflected on the May 1966 report of medical examination at separation. On his May 1966 report of medical history, he denied having frequent or painful urination, kidney stones, or blood in urine.

* Private treatment records dated December 2008, note a diagnosis of stage three chronic kidney disease (CKD) associated with hypertensive nephroangiosclerosis. After physical examination and diagnostic testing, the private physician diagnosed the Veteran with CKD stage three with some improvement of kidney function. It was noted that an ultrasound of the kidneys would be repeated at the next visit in four months. Results from private ultrasound testing of the kidneys in January 2009 reflected bilateral echogenic densities in the kidneys, presumably nonshadowing stones without evidence of obstruction and cystic lesion lower pole left kidney. 




* At a private follow-up visit in June 2009, the private physician again indicated that the Veteran's stage three CKD was associated with hypertensive nephroangiosclerosis. After physical examination and laboratory testing, the private physician diagnosed him with CKD stage three with some worsening of the glomerular filtration rate (GFR). The private physician stated that the worsening could be secondary to underperfusion of the kidneys from bradycardia. The Veteran returned to the same private physician in December 2009. According to the December 2009 private treatment note, the Veteran had not passed any kidney stones since his last visit. He was again diagnosed with CKD stage three with some gaining of kidney function. In an August 2010 private treatment note, the private physician continued the diagnosis of CKD stage three with a stable GFR.

* In a September 2010 private medical statement, a private physician noted the presence of some chronic renal insufficiency and concluded that such is likely due to his right renal artery high-grade stenosis.

* October 2011 results from a VA renal scan showed asymmetric renal function with differential function of 72 percent in the left kidney and 28 percent in the right kidney, along with renal tubular dysfunction bilaterally.

* In February 2012, the Veteran was afforded a VA examination to determine the etiology of his kidney disorder. The Veteran reported having renal insufficiency in January 2005, while being hospitalized for cardiac symptoms. His renal dysfunction has progressed over the years, and in August 2010, he was diagnosed with a 5.2 centimeter infrarenal abdominal aortic aneurysm with occluded right renal artery or high-grade stenosis, atrophy of the right kidney, and non-obstructing stone in the right kidney. Surgical repair of the aneurysm was performed in October 2010, and a renal ultrasound in 2011 revealed right renal atrophy. The examiner specifically noted that the Veteran's history of urate formation and associated nephrolithiasis since 1992, which has been controlled on daily allopurinol therapy without recurrence of stone passage in over two years. The examiner also reported that the Veteran was diagnosed with CAD in 2004, and subsequently underwent coronary artery bypass grafting surgery with replacement of aortic valve. After physical examination testing and review of the electronic file, the examiner diagnosed the Veteran with renal artery stenosis and chronic kidney disease, stage three. 

The examiner concluded that the Veteran's renal artery stenosis with associated chronic kidney disease and right renal atrophy is less likely than not secondary to the service-connected CAD. The examiner explained that while patients with atherosclerotic renovascular disease often have concurrent coronary, cerebral, and/or peripheral atherosclerotic arterial disease, there is no medical evidence showing CAD can cause renal artery stenosis and/or renal atherosclerosis. The examiner failed to address whether the current kidney disorder was aggravated beyond the normal progression of the disease process by the service-connected CAD.




(i) All indicated tests and studies must be performed. The examiner must provide a diagnosis for each identified kidney disorder. In regard to EACH identified disorder, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service. The examiner must also provide an opinion as to whether the Veteran's kidney disorder was caused by or aggravated beyond the normal progression (chronically worsened) by his service-connected CAD. 

d. All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report. 

2. ENSURE THAT THE EXAMINATION REPORT ADDRESSES THE QUESTION OF WHETHER THE KIDNEY DISORDER WAS AGGRAVATED BEYOND THE NORMAL PROGRESSION OF THE DISEASE PROCESS BY THE SERVICE-CONNECTED CORONARY ARTERY DISEASE.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




